Title: General Orders, 18 March 1783
From: Washington, George
To: 


                        
                             Tuesday March 18th 1783
                            Parole Quibbletown
                            Countersigns Raway Levansey
                        
                        For the day tomorrow Lt Colo. E. Vose
                        Brigade Qr Mastr Jersey Brigd.
                        For duty the first Massachuetts Regiment.
                        The Commander in Chief is highly satisfied with the report of the proceedings of the officers assembled on
                            the 15th instt in obedience to the Orders of the 11th. He begs his inability to communicate an adequate idea of the
                            pleasing feelings which have been excited in his breast by the affectionate sentiments expressed towards him on that
                            occasion, may be considered as an apology for his silence.
                        The Original papers being too prolex to be inserted in the Records of the Army, will be lodged at the Orderly
                            office, to be perused, or copied by any Gentleman of the Army who may think proper.
                        It has been reported to the Commander in chief that a large quantity of Filth remains between the Hutts of
                            the 5th 8th 3d and 4th Massachusetts Regiments—He directs that it be immediately removed.
                        As the Weather is now favorable the General requests that the communication between the wings of the Army may
                            be perfected—he supposes the materials are already collected and that there will be no interruption to the
                            business—General Dayton will be pleased to appoint a person or persons in the right wing to superintend the work and see
                            that it is properly done—Genl Putnam will do the same in the left wing.
                        If the Brigades and corps have not themselves divided the ground; it will be proportioned as follows.

                        
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                Feet
                            
                            
                                
                                
                                
                                Jersey
                                
                                Brigade
                                
                                
                                
                                219
                            
                            
                                
                                
                                
                                York
                                
                                do
                                
                                allowing the
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                2d regt the materials collected by the 3d Massa. regiment
                                
                                216
                            
                            
                                
                                
                                
                                Hampshire
                                
                                Brigade
                                
                                
                                
                                178
                            
                            
                                
                                1st
                                
                                Massa. 
                                
                                do
                                
                                
                                
                                354
                            
                            
                                
                                6th
                                
                                do
                                
                                Regiment
                                
                                
                                
                                122
                            
                            
                                
                                2d
                                
                                do
                                
                                Brigade
                                
                                
                                
                                
                                     351
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                1440
                            
                        

                        The Jersey Brigade takes its proportion at the western, and the 2nd Massa. Brigade at the Eastern extremity;
                            the other Brigades and Corps in their order of encampment.
                    